DETAILED ACTION

1. 	Pending claims for reconsideration are claims 1-8. Claims 1-4 have
been amended. Claim 5 has been cancelled. Claims 6-8 are new.


2.	The rejection of claim 5  for being indefinite and  interpreted under 35 U.S.C. 112(f) has been withdrawn.

 Response to Arguments

3. 	Applicant's arguments filed 05/12/2021 have been fully considered but they are
not persuasive.

In the remarks, applicant argues in substance:

a. 	That- Applicant respectfully submits that “(the first processing apparatus) request, in accordance with an operation of the user, the second processing apparatus to execute application processing, receive information concerning a first processing of the application processing from the second processing apparatus..., execute the first processing by using the information concerning the first processing...” as recited in Claim 1 is not disclosed by Kawai or any other cited references.
In response to applicants arguments- It is the combination of Kawai in view of Rappaport that teaches the claimed language, neither Kawai nor Rappaport alone. Kawai teaches a first processing unit 101A in figure 4 that executes a process at step s103. Kawai also teaches a second processing unit 101B which executes processes at steps s108, s109, and s110 of Fig.4. Kawai’s second processing unit 101B then reviews information received by s101A to acquire a process result 109 and execute that process in step s110



    PNG
    media_image1.png
    744
    593
    media_image1.png
    Greyscale

b. 	That- Applicant respectfully submits that it is not obvious for a skilled person to combine Kawai with Rappaport regarding database retrieval for user profile information to attain “add information concerning a first attribute of the user stored in the memory to the received information concerning the first processing, the information concerning the first attribute of the user being information which is necessary for executing the first processing and which is impossible for the second processing apparatus to obtain from the information providing apparatus” as recited in Claim 1.
In response to applicants arguments-  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kawai’s processing apparatus comprising multiple processors that execute a process via a user’s terminal was modified with Rappaport’s processing system that verifies attributes of user. As stated in the below 103 rejection, one of ordinary skill in the art would have been motivated to combine because KAWAI discloses a processing system comprising attributes of user’s terminal, Rappaport teaches a system that verifies attributes of a user, and both are from the same field of endeavor.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2019/0227854 A1 to KAWAI in view of Pub.No.: US 202/0053070 A1 to Rappaport
Regarding claim 1, KAWAI discloses “A first processing apparatus ( 1st processing apparatus [Fig.1/item 10]) , the first processing apparatus being connected to a second processing apparatus (i.e. second apparatus terminal apparatus [Fig.1/item 20a]) so as to communicate with the second processing apparatus”(processing apparatus communicates with terminal apparatus [Fig.4]) , “the second processing apparatus(i.e. second apparatus terminal apparatus [Fig.1/item 20a]) being connected to an information providing apparatus (i.e. second apparatus connected to image apparatus [Fig.1/item 30]) so as to communicate with the information providing apparatus(terminal apparatus communicates with imaging apparatus [Fig.1] see also the processing apparatus 10 , the terminal apparatuses 20 , and the imaging apparatus 30 are connected to each other via a communication network 40 [par.0017]), “the first processing apparatus comprising: a memory that stores information concerning attributes of a user”(storage component of processor [Fig.2/item 13]) ; “and at least one processor configured to request, in accordance with an operation of the user, the second processing apparatus to execute application processing”( hardware configuration of the processing apparatus 10 in which the processing apparatus 10 executes various processes [par.0018]), “receive information concerning a first processing of the application processing from the second processing apparatus”(transmission and reception unit [Fig.3/item 103] receives and process information indicating the first process to multiple processing units [par.0008]), “and execute the first processing (execute process [Fig.4/item s103]) by using the information concerning the first processing appended with the information concerning the first attribute of the user.” (The second processing unit executes a second process by using the acquired result of the first process [par.0008]), “and send a result of the first processing (processing unit [Fig.4/item 101a) to the second processing (Processing unit [Fig.4/item 1010B]) apparatus” (results of first processing unit 101a are sent to processing unit 101b[Fig.4]).
KAWAI does not explicitly disclose “add , information concerning a first attribute of the user stored in the memory to the received information concerning the first processing, the information concerning the first attribute of the user being information which is necessary for executing the first processing and which is impossible for the second processing apparatus to obtain from the information providing apparatus.”
However, Rappaport in an analogous art discloses “information concerning a first attribute of the user stored in the memory to the received information concerning the processing”(attribute 1 entry of a user profile Rappaport [Fig.1]) , “the information concerning the first attribute of the user being information which is necessary for executing the processing and which is impossible for the second processing apparatus to obtain from the information providing apparatus”(receive information about an attribute of the user, wherein the information received includes additional attributes necessary to generate and execute profile information to the database Rappaport [Fig.11]).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify KAWAI’s processing apparatus, processing system comprising multiple processors that execute a process via a user’s terminal with Rappaport’s processing system that verifies attributes of users in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because KAWAI discloses a processing system comprising attributes of user’s terminal, Rappaport teaches a system that verifies attributes of a user, and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the first processing apparatus requests, via the second processing apparatus” (step S102 , the terminal apparatus 20A transmits a request for a recommendation service to the processing apparatus 10 KAWAI[par.0028]), “a third processing apparatus ([Fig.4/item 101C]) to execute the first processing that the first processing apparatus has requested the second processing apparatus ([Fig.4/item 101b]) to execute in accordance with the information concerning the first processing” (In step S103 , the processing unit 101A executes a process for providing the recommendation service KAWAI[par.0029]) , “and it is not yet determined which processing apparatus serves as the third processing apparatus to execute the processing.” (i.e. without determining next step, the processing unit 101A receives the request from the terminal apparatus 20A KAWAI [par.0027]).
Regarding claim 3 in view of claim 2, the references combined disclose “wherein the first processing apparatus adds the information concerning the first attribute of the user to the information concerning the first processing received from the second processing apparatus” (receive information about an attribute of the user, wherein the information received includes additional attributes necessary to generate and execute profile information to the database Rappaport [Fig.11]), “and sends the information concerning the first processing appended with the information concerning the first attribute of the user to the third processing apparatus” (transmission and reception unit transmits process information indicating the first process to multiple processing units [par.0008]), “and execute the processing (execute process KAWAI[Fig.4/item s103]).
Regarding claim 4, KAWAI discloses “ A non-transitory computer readable medium storing a program causing a computer of a first processing apparatus to execute a process, the computer of the first processing apparatus  ( 1st processing apparatus [Fig.1/item 10])  being connected to a computer of a second processing apparatus(i.e. second apparatus terminal apparatus [Fig.1/item 20a]) so as to communicate with the computer of the second processing apparatus”(processing apparatus communicates with terminal apparatus [Fig.4]), “the second processing apparatus(i.e. second apparatus terminal apparatus [Fig.1/item 20a]) being connected to an information providing apparatus(i.e. second apparatus connected to image apparatus [Fig.1/item 30]) so as to communicate with the information providing apparatus”(terminal apparatus communicates with imaging apparatus [Fig.1] see also the processing apparatus 10 , the terminal apparatuses 20 , and the imaging apparatus 30 are connected to each other via a communication network 40 [par.0017]), the process comprising: requesting, in accordance with an operation of a user, the second processing apparatus to execute processing” hardware configuration of the processing apparatus 10 in which the processing apparatus 10 executes various processes [par.0018]); “receiving information concerning a first processing of the application processing from the second processing apparatus” (transmission and reception unit [Fig.3/item 103] receives and process information indicating the first process to multiple processing units [par.0008]),; “adding, information concerning an attribute of the user stored in a memory of the first processing apparatus to the received information concerning the first processing” (storage component of processor [Fig.2/item 13]), “and sending a result of the first processing (processing unit [Fig.4/item 101a) to the second processing (Processing unit [Fig.4/item 1010B]) apparatus” (results of first processing unit 101a are sent to processing unit 101b[Fig.4]).
KAWAI does not explicitly disclose “the information concerning the attribute of the user being information which is necessary for executing the first processing and which is impossible for the second processing apparatus to obtain from the information providing apparatus”; “and executing the processing by using the information concerning the processing appended with the information concerning the attribute of the user.
However, Rappaport discloses “the information concerning the attribute of the user being information which is necessary for executing the processing and which is impossible for the second processing apparatus to obtain from the information providing apparatus” (attribute 1 entry of a user profile used for execution process Rappaport [Fig.1]); “and executing the processing by using the information concerning the processing appended with the information concerning the attribute of the user” (receive information about an attribute of the user, wherein the information received includes additional attributes necessary to generate and execute profile information to the database Rappaport [Fig.11]).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify KAWAI’s processing apparatus, processing system comprising multiple processors that execute a process via a user’s terminal with Rappaport’s processing system that verifies attributes of users in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because KAWAI discloses a processing system comprising attributes of user’s terminal, Rappaport teaches a system that verifies attributes of a user, and both are from the same field of endeavor.
Regarding claim 6 in view of claim 1, the references combined disclose “wherein after the result of the first processing(processing unit 101A)  is sent to the second processing apparatus (processing unit 101B) , the at least one processor is further configured to: receive a result of the application processing from the second processing apparatus” (acquire processing result Kawai[Fig.4/item s109]).

Regarding claim 7 in view of claim 1, the references combined disclose “wherein the second processing apparatus(processing unit Kawai [Fig.4/item 101B)   receives information concerning a second attribute of the user from the information providing apparatus (processing unit Kawai [Fig.4/101B]) receives information from the management unit 103 Kawai [Fig.3]) , “wherein the information concerning the second attribute of the user is information which is necessary for executing a second processing of the application processing” (receive information about an attribute of the user, wherein the information received includes additional attributes necessary to generate and execute profile information to the database Rappaport [Fig.11]), “and wherein the second processing is different from the first processing”(i.e. see different processing steps s108, s109, and s110 for Processing unit 101b [Fig.4]).
Regarding claim 8 in view of claim 7, the references combined disclose “wherein the at least one processor is further configured to: provide an access token to the information providing apparatus before the information providing apparatus sends the information concerning the second attribute of the user to the second processing apparatus” (a user's name or identity is evidenced through the provision of a token based identifier Rappaport[par.0097]).






Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/           Examiner, Art Unit 2433                                                                                                                                                                                             

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433